In the United States Court of Federal Claims
                          OFFICE OF SPECIAL MASTERS
                              E-Filed: March 15, 2013

* * * * * * * * * * * * * *
SANDRA DWARES,                             *      UNPUBLISHED
                                           *      No. 07-450V
                                           *
       Petitioner,                         *      Chief Special Master
                                           *      Campbell-Smith
v.                                         *
                                           *      Stipulated Fees; Reasonable Amount
                                           *      Requested to which Respondent Does
SECRETARY OF HEALTH                        *      Not Object
AND HUMAN SERVICES,                        *
                                           *
       Respondent.                         *
* * * * * * * * * * * * * *
Ronald Homer, Conway, Homer & Chin-Caplan, P.C., Boston, MA, for petitioner
Julia W. McInerny, U.S. Dep’t of Justice, Washington, DC, for respondent.

                   ATTORNEYS’ FEES AND COSTS DECISION1

        On June 28, 2007, Sandra Dwares filed a petition seeking compensation under the
National Vaccine Injury Compensation Program (“Vaccine Program”).2 Petitioner
amended her petition on October 26, 2006. Petitioner alleged that as a result of receiving
the trivalent influenza vaccination on October 26, 2006, she developed transverse

       1
          Because this decision contains a reasoned explanation for the undersigned’s
action in this case, the undersigned intends to post this decision on the United States
Court of Federal Claims’ website, in accordance with the E-Government Act of 2002,
Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17, 2002). As provided by Vaccine
Rule 18(b), each party has 14 days within which to request redaction “of any information
furnished by that party: (1) that is a trade secret or commercial or financial in substance
and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.”
Vaccine Rule 18(b). Otherwise, “the entire” decision will be available to the public. Id.
       2
          The National Vaccine Injury Compensation Program is set forth in Part 2 of the
National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755,
codified as amended, 42 U.S.C. §§ 300aa-1 to -34 (2006) (“Vaccine Act” or “Act”). All
citations in this decision to individual sections of the Act are to 42 U.S.C.A. § 300aa.
                                             1
myelitis. Pet. at 1. On September 28, 2012, the undersigned issued a decision on the
basis of a stipulation from the parties. Decision, September 28, 2012.

       On March 14, 2013, the parties filed a Stipulation of Fact Concerning Attorneys’
Fees and Costs. According to the stipulation, respondent does not object to an amount of
$160,929.34 in attorneys’ fees and costs.3 In accordance with General Order #9,
petitioner filed a statement stating that she incurred $353.00 in out-of-pocket expenses in
pursuing her petition. Respondent does not object to petitioner’s out-of-pocket expenses.

       The Vaccine Act permits an award of reasonable attorneys’ fees and costs. 42
U.S.C. § 300 aa-15(e). The undersigned approves the requested amount for attorneys’
fees and costs as reasonable. Accordingly, an award should be made in the form of a
check payable as follows:

       (a) a lump sum payment in the amount of $160,929.34, payable jointly to
           petitioner and Conway, Homer, and Chin-Caplan, P.C., for attorney and
           paralegal fees, attorney costs, and

       (b) a lump sum payment in the amount of $353.00, payable to petitioner only, for
           her out-of-pocket expenses.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the
clerk of the court SHALL ENTER JUDGMENT in accordance with the terms of the
parties’ stipulation.4

           IT IS SO ORDERED.

                                                s/Patricia E. Campbell-Smith
                                                Patricia Campbell-Smith
                                                Chief Special Master




       3
           Petitioner requests $100,000.00 for attorneys’ fees and $60,929.34 for attorneys’ costs.
       4
          Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’
joint filing of notice renouncing the right to seek review.
                                                  2
          Case 1:07-vv-00450-UNJ Document 125 Filed 03/14/13 Page 1 of 2



               IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                          OFFICE OF SPECIAL MASTERS

*******************************
SANDRA DWARES,                *
                              *
               Petitioner,    *
                              *
v.                            *            No. 07-450V
                              *            Chief Special Master
SECRETARY OF HEALTH           *            PATRICIA E. CAMPBELL-SMITH
AND HUMAN SERVICES,           *
                              *
               Respondent.    *
*******************************

                       STIPULATION OF FACT CONCERNING
                          ATTORNEYS’ FEES AND COSTS

         It is hereby stipulated by and between the parties, the

following factual matters:

    1.   Ronald C. Homer is the attorney of record for petitioner in

this matter.

2.       Petitioner filed her Application for Attorneys’ Fees and

Costs on February 27, 2013.1

3.       In informal discussions, respondent raised objections to

certain items in petitioner’s Application.            Based on these

discussions, the petitioner has amended her Application in this

matter to request reimbursement for attorneys’ fees in the

amount of $100,000.00, attorneys’ costs in the amount of




1
  It was recently discovered that the petitioner made a calculation error
within her original application, requesting $173,696.14 in fees and costs.
         Case 1:07-vv-00450-UNJ Document 125 Filed 03/14/13 Page 2 of 2



$60,929.34, and petitioner’s costs of $353.00, to which the

respondent does not object.

4.   The parties now request that a decision awarding attorneys’

fees and costs described in paragraph 3 of this stipulation be

issued, totaling $161,282.34.


DATED:     March 14, 2013


Respectfully submitted,



_s/Julia W. McInerny                 _s/Ronald C. Homer______
Julia W. McInerny                    Ronald C. Homer
Trial Attorney                       Counsel for Petitioner
Torts Branch, Civil Division         Conway, Homer & Chin-Caplan, P.C.
U.S. Department of Justice           16 Shawmut Street
P.O. Box 146                         Boston, MA 02116
Ben Franklin Station                 Phone: (617) 695-1990
Washington, DC 20044-0146            Fax: (617) 695-0880
Phone: (202) 353-3919
Fax: (202) 616-4122